Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 9/13/2022, for application 16/662,803 has been entered.
This Office Action is in response to the amendment filed 9/13/2022 for application 16/662,803.
As per instant Amendment, Claims 1, 4, 6, 10, 13, 15, and 19 have been amended.  Claims 2, 3, and 12 have been canceled.  Claims 20 and 21 have been added.  Claims 1, 10, and 19 are independent claims.  Claims 1, 4-8, 10, 11, 13, and 15-21 have been examined and are pending. This Action is made non-FINAL. 
Response to Arguments
Applicant provided no arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 9/13/2022, with respect to the rejections of claims 1, 4-8, 10, 11, 13, and 15-21.
Examiner references the Advisory Action filed 7/5/2022 regarding the last remarks made, which were filed 6/13/2022.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Tsirkin (US20120159138), filed December 20, 2010, in view of Sanchez Diaz (US20190266331), filed February 23, 2018.
Regarding claim 19, Tsirkin discloses an information processing apparatus comprising: a memory storing programs including at least first and second programs (Tsirkin, paragraph 0014, “Such a computer program may be stored in a machine readable storage medium, such as, but not limited to, any type of disk including optical disks, CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing electronic instructions, each coupled to a computer system bus.”; paragraph 0010, “Embodiments of the invention provide for virtual machine (VM) boot speed-up by clock acceleration.  A method of embodiments of the invention includes detecting that a VM managed by a hypervisor of a host machine is starting a boot up process, modifying a rate of a clock of the VM to speed up the boot up process, determining that the boot up process of the VM is complete, and returning the rate of the VM clock to a normal operational rate that is slower than the rate of the VM clock during the boot up process.”);
a system bus (Tsirkin, paragraph 0014, “Such a computer program may be stored in a machine readable storage medium, such as, but not limited to, any type of disk including optical disks, CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing electronic instructions, each coupled to a computer system bus.”);
a clock circuit configured to control a frequency of a clock to be supplied to at least the system bus and the first control processor (Tsirkin, paragraph 0036, “Method 300 begins at block 310 where a boot up process of a VM is run at an increase clock rate.  The increased clock rate is implemented and controlled by a hypervisor managing the VM.  For instance, the hypervisor may utilize periodic interrupts to the VM or timer instructions to speed up the clock rate of the VM.  Then, at block 320, the VM detects activity that indicates that the VM process has ended.  In one embodiment, software on the VM may enable this detection.  In other embodiments, heuristics applied by the VM determine that the boot up process has ended”), 
wherein, from a timing when the first control processor starts executing the first program to a timing when the judgement is finished, the clock circuit supplies a first frequency of the clock to the first control processor (Tsirkin, paragraph 0028, “Once it is detected that the VM clock 132 should be adjusted, the VM clock 132 may be returned to its normal rate.  In one embodiment, to return the VM clock 132 to its normal rate, the VM clock 132 may be run at a slower than normal rate until it is synchronized with the host clock 140.  Once synchronized, the VM clock 132 can then be run at a normal rate.”);
and after the judgement supplies a second frequency of the clock which is lower than first frequency of the clock to the first control processor after the judgement and, at least until the activation sequence is finished (Tsirkin, paragraph 0036, “Method 300 begins at block 310 where a boot up process of a VM is run at an increase clock rate.  The increased clock rate is implemented and controlled by a hypervisor managing the VM.  For instance, the hypervisor may utilize periodic interrupts to the VM or timer instructions to speed up the clock rate of the VM.  Then, at block 320, the VM detects activity that indicates that the VM process has ended.  In one embodiment, software on the VM may enable this detection.  In other embodiments, heuristics applied by the VM determine that the boot up process has ended”);
the clock circuit supplies to the second control processor the second frequency of the clock  (Tsirkin, paragraph 0010, “Embodiments of the invention provide for virtual machine (VM) boot speed-up by clock acceleration.  A method of embodiments of the invention includes detecting that a VM managed by a hypervisor of a host machine is starting a boot up process, modifying a rate of a clock of the VM to speed up the boot up process, determining that the boot up process of the VM is complete, and returning the rate of the VM clock to a normal operational rate that is slower than the rate of the VM clock during the boot up process.”).
Tsirkin discloses and after the judgement supplies a second frequency of the clock which is lower than first frequency of the clock to the first control processor after the judgement and, at least until the activation sequence is finished, but does not explicitly disclose a first control processor configured to read the first program stored in the memory via the system bus and execute the first program, thereby judging whether at least the second program is altered; a second control processor configured to read the second program judged as not being altered, from the memory via the system bus and execute the second program after the judgement by the first control processor; and a clock circuit configured to control a frequency of a clock to be supplied to at least the system bus and the first control processor.
However, in an analogous art, Sanchez Diaz discloses a first control processor configured to read the first program stored in the memory via the system bus and execute the first program, thereby judging whether at least the second program is altered (Sanchez Diaz, paragraph 0032, “The security processor 122 [i.e., first controller] verifies bootloader code stored in the boot media 116 via direct boot media access (203).  More specifically, the DTM 120 reads the bootloader code 1162 from the boot media 116 and verifies its integrity.  This verification can be performed using an algorithm based on a digest, signature, MAC, authentication code, or the like.  If the bootloader code verification is successful, the security processor 122 deactivates the reset line and allows the AP 112 to proceed with the boot sequence using the verified bootloader code (204); also, the DTM 120 gives up execution control to the AP 112 by becoming the bus slave and the AP 112 becoming the bus master (205).”; paragraph 0033, “If the bootloader code verification fails, on the other hand, the DTM 120 continues to prevent the AP 112 from proceeding with the boot sequence with the unverified bootloader code.  The security processor 122 may be optionally configured to overwrite the bootloader code 1162 stored in the boot media 116 with a trusted copy of bootloader code stored in the DTM memory 124.  Alternatively, the security processor 122 may be configured to allow the AP 112 to proceed with the boot sequence using a DTM-trusted/verified copy of bootloader code stored at a different address of the boot media 116, or alternatively, in another boot media external to the DTM 120.”; abstract, “Application Processor (AP)”; paragraph 0011, “The present disclosure is directed to a Dynamic Trust Manager (DTM) configured to verify the integrity of software running within an embedded system, and/or enforcement of security policies related to this software in the event the software is maliciously altered.”);
a second control processor configured to read the second program judged as not being altered, from the memory via the system bus and execute the second program after the judgement by the first control processor (Sanchez Diaz, paragraph 0032, “If the bootloader code verification is successful [i.e., judged as not being altered, after judgment by the first controller], the security processor 122 deactivates the reset line and allows the AP 112 [i.e., second controller] to proceed with the boot sequence using the verified bootloader code (204); also, the DTM 120 gives up execution control to the AP 112 by becoming the bus slave and the AP 112 becoming the bus master (205).”; paragraph 0045, “At this point the embedded system 114 is storing verified code   that can be trusted, including the SMD 11442. The AP 112 then hands the secure session to the SMD 11442 by any defined protocol, for example, injecting session keys into predefined locations in the code  or data (317). The AP 112 is then configured to execute application code   from the embedded system memory 114 (318).”);
a clock circuit configured to control a frequency of a clock to be supplied and after the judgement supplies a second frequency of the clock which is lower than first frequency of the clock to the first control processor after the judgement and the second control processor and, at least until the activation sequence is finished (Sanchez Diaz, FIG. 2A, clock SCLK is supplied to security processor 122 and application processor 112 via interface bus 1126).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sanchez Diaz with the apparatus/method of Tsirkin to include a first control processor configured to read the first program stored in the memory via the system bus and execute the first program, thereby judging whether at least the second program is altered; a second control processor configured to read the second program judged as not being altered, from the memory via the system bus and execute the second program after the judgement by the first control processor; and a clock circuit configured to control a frequency of a clock to be supplied to at least the system bus and the first control processor.
One would have been motivated to provide users with the benefits of verifying the integrity of software running within a system and/or the enforcement of security policies (Sanchez Diaz: paragraph 0011).
Claims 1, 10, and 11 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Tsirkin (US20120159138), filed December 20, 2010, in view of Sanchez Diaz (US20190266331), filed February 23, 2018, and Oliver (US10348281), filed September 6, 2016.
Regarding claim 1, Tsirkin discloses an information processing apparatus comprising: a memory storing programs including at least first and second programs (Tsirkin, paragraph 0014, “Such a computer program may be stored in a machine readable storage medium, such as, but not limited to, any type of disk including optical disks, CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing electronic instructions, each coupled to a computer system bus.”; paragraph 0010, “Embodiments of the invention provide for virtual machine (VM) boot speed-up by clock acceleration.  A method of embodiments of the invention includes detecting that a VM managed by a hypervisor of a host machine is starting a boot up process, modifying a rate of a clock of the VM to speed up the boot up process, determining that the boot up process of the VM is complete, and returning the rate of the VM clock to a normal operational rate that is slower than the rate of the VM clock during the boot up process.”);
a system bus (Tsirkin, paragraph 0014, “Such a computer program may be stored in a machine readable storage medium, such as, but not limited to, any type of disk including optical disks, CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing electronic instructions, each coupled to a computer system bus.”);
a clock circuit configured to control output of a plurality of frequencies of a clock including a first frequency to be supplied to the system bus  and a second frequency to be supplied to and the first control processor (Tsirkin, paragraph 0036, “Method 300 begins at block 310 where a boot up process of a VM is run at an increase clock rate.  The increased clock rate is implemented and controlled by a hypervisor managing the VM.  For instance, the hypervisor may utilize periodic interrupts to the VM or timer instructions to speed up the clock rate of the VM.  Then, at block 320, the VM detects activity that indicates that the VM process has ended.  In one embodiment, software on the VM may enable this detection.  In other embodiments, heuristics applied by the VM determine that the boot up process has ended”; paragraph 0010, boot speed-up by clock acceleration.  modifying a rate of a clock of the VM to speed up the boot up process, determining that the boot up process of the VM is complete, and returning the rate of the VM clock to a normal operational rate that is slower than the rate of the VM clock during the boot up process.),
at a timing when the first control processor starts executing the first program; at a timing when the judgement is finished (Tsirkin, paragraph 0028, “Once it is detected that the VM clock 132 should be adjusted, the VM clock 132 may be returned to its normal rate.  In one embodiment, to return the VM clock 132 to its normal rate, the VM clock 132 may be run at a slower than normal rate until it is synchronized with the host clock 140.  Once synchronized, the VM clock 132 can then be run at a normal rate.”).
Tsirkin discloses a clock circuit configured to control a frequency of a clock to be supplied to at least the system bus, the first control processor, but does not explicitly disclose a predetermined device; a first control processor configured to read the first program stored in the memory via the system bus and execute the first program, thereby judging whether at least the second program is altered, a power supply unit configured to supply power to at least the predetermined device; and a clock circuit configured to control a frequency of a clock to be supplied to at least the system bus, the first control processor and the second control processor; the power supply unit supplies power to at least the predetermined device.
However, in an analogous art, Sanchez Diaz discloses a predetermined device (Sanchez, paragraph 0056, activating a reset of AP 112 to restart); 
a first control processor configured to read the first program stored in the memory via the system bus and execute the first program, thereby judging whether at least the second program is altered (Sanchez Diaz, paragraph 0032, “The security processor 122 [i.e., first controller] verifies bootloader code stored in the boot media 116 via direct boot media access (203).  More specifically, the DTM 120 reads the bootloader code 1162 from the boot media 116 and verifies its integrity.  This verification can be performed using an algorithm based on a digest, signature, MAC, authentication code, or the like.  If the bootloader code verification is successful, the security processor 122 deactivates the reset line and allows the AP 112 to proceed with the boot sequence using the verified bootloader code (204); also, the DTM 120 gives up execution control to the AP 112 by becoming the bus slave and the AP 112 becoming the bus master (205).”; paragraph 0033, “If the bootloader code verification fails, on the other hand, the DTM 120 continues to prevent the AP 112 from proceeding with the boot sequence with the unverified bootloader code.  The security processor 122 may be optionally configured to overwrite the bootloader code 1162 stored in the boot media 116 with a trusted copy of bootloader code stored in the DTM memory 124.  Alternatively, the security processor 122 may be configured to allow the AP 112 to proceed with the boot sequence using a DTM-trusted/verified copy of bootloader code stored at a different address of the boot media 116, or alternatively, in another boot media external to the DTM 120.”; abstract, “Application Processor (AP)”; paragraph 0011, “The present disclosure is directed to a Dynamic Trust Manager (DTM) configured to verify the integrity of software running within an embedded system, and/or enforcement of security policies related to this software in the event the software is maliciously altered.”);
a power supply unit configured to supply power to at least the predetermined device (Sanchez, paragraph 0056, activating a reset of AP 112 to restart);
a clock circuit configured to control of a clock to be supplied to the system bus, the first control processor (Sanchez Diaz, FIG. 2A, clock SCLK is supplied to security processor 122 and application processor 112 via interface bus 1126);
the power supply unit supplies power to at least the predetermined device (Sanchez, paragraph 0056, activating a reset of AP 112 to restart).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sanchez Diaz with the apparatus/method of Tsirkin to include a first control processor configured to read the first program stored in the memory via the system bus and execute the first program, thereby judging whether at least the second program is altered, in response to an instruction to start the activation sequence; a second
One would have been motivated to provide users with the benefits of verifying the integrity of software running within a system and/or the enforcement of security policies (Sanchez Diaz: paragraph 0011).
Tsirkin and Sanchez disclose wherein, at a timing when the first control processor starts executing the first program, at a timing when the judgement is finished, and the power supply unit supplies power to at least the predetermined device, but do not explicitly disclose wherein, at a timing when the first control processor starts executing the first program, the clock circuit controls the output of the clock such that a third frequency higher than the first frequency is supplied to the system bus and a fourth frequency higher than the second frequency is supplied to the first control processor, and at a timing when the judgement is finished, the clock circuit controls the output of the clock such that the first frequency is supplied to the system bus and the second frequency is supplied to the first control processor,  and the power supply unit supplies power to at least the predetermined device.
However, in an analogous art, Oliver discloses wherein, at a timing when the first control processor starts executing the first program, the clock circuit controls the output of the clock such that a third frequency higher than the first frequency is supplied to the system bus and a fourth frequency higher than the second frequency is supplied to the first control processor, and at a timing when the judgement is finished, the clock circuit controls the output of the clock such that the first frequency is supplied to the system bus and the second frequency is supplied to the first control processor,  and the power supply unit supplies power to at least the predetermined device (Oliver, col. 14, line 57, through col. 15, line 13, first frequency of a clock can be increased to a second frequency greater than the first, third frequency can be increased to a fourth frequency greater than the third frequency: col. 16, lines 1-11, system bus or system controller).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Oliver with the apparatus/method of Tsirkin and Sanchez Diaz to include wherein, at a timing when the first control processor starts executing the first program, the clock circuit controls the output of the clock such that a third frequency higher than the first frequency is supplied to the system bus and a fourth frequency higher than the second frequency is supplied to the first control processor, and at a timing when the judgement is finished, the clock circuit controls the output of the clock such that the first frequency is supplied to the system bus and the second frequency is supplied to the first control processor,  and the power supply unit supplies power to at least the predetermined device.
One would have been motivated to provide users with the benefits of mitigating voltage noise associated with a microprocessor (Oliver: col. 15, lines 26-44).
Regarding claim 10, Tsirkin discloses An information processing method executed by an information processing apparatus, the method comprising (Tsirkin, paragraph 0014, “Such a computer program may be stored in a machine readable storage medium, such as, but not limited to, any type of disk including optical disks, CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing electronic instructions, each coupled to a computer system bus.”),
at a timing when the judgment is finished, controlling an output of a plurality of frequencies of a clock to be supplied to the system bus, and to be supplied to the first control processor (Tsirkin, paragraph 0036, increased clock rate is implemented and controlled; paragraph 0010, boot speed-up by clock acceleration.  modifying a rate of a clock of the VM to speed up the boot up process, determining that the boot up process of the VM is complete, and returning the rate of the VM clock to a normal operational rate that is slower than the rate of the VM clock during the boot up process; paragraph 0028, Once it is detected that the VM clock 132 should be adjusted, the VM clock 132 may be returned to its normal rate.  In one embodiment, to return the VM clock 132 to its normal rate, the VM clock 132 may be run at a slower than normal rate).
Tsirkin does not explicitly disclose reading a first program stored in a memory via a system bus by a first control processor; judging whether at least thstart supplying power to the predetermined device. .
However, in an analogous art, Sanchez Diaz reading a first program stored in a memory via a system bus by a first control processor; judging whether at least a second program is altered by the first control processor executing the first program (Sanchez Diaz, paragraph 0032, The security processor 122 [i.e., first controller] verifies bootloader code stored in the boot media 116 via direct boot media access (203); paragraph 0033, If the bootloader code verification fails, on the other hand, the DTM 120 continues to prevent the AP 112 from proceeding with the boot sequence with the unverified bootloader code… the security processor 122 may be configured to allow the AP 112 to proceed with the boot sequence; abstract, verify the integrity of software running within an embedded system, and/or enforcement of security policies related to this software in the event the software is maliciously altered.);
start supplying power to the predetermined device (Sanchez, paragraph 0056, activating a reset of AP 112 to restart).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sanchez Diaz with the apparatus/method of Tsirkin to include reading a first program stored in a memory via a system bus by a first control processor; judging whether at least a second program is altered by the first control processor executing the first program; start supplying power to the predetermined device.
One would have been motivated to provide users with the benefits of verifying the integrity of software running within a system and/or the enforcement of security policies (Sanchez Diaz: paragraph 0011).
Tsirkin and Sanchez disclose controlling an output of a plurality of frequencies of a clock to be supplied to the system bus, and to be supplied to the first control processor; at a timing when the first control processor starts executing the first program; at a timing when the judgement is finished, but do not explicitly disclose controlling an output of a plurality of frequencies of a clock including a first frequency and third frequency to be supplied to the system bus, and a second frequency and a fourth frequency to be supplied to the first control processor; at a timing when the first control processor starts executing the first program, controlling to output the third frequency of the clock, which is higher than the first frequency of the clock, to the system bus and the fourth frequency of the clock, which is higher than the second frequency of the clock to the first control processor, at a timing when the judgment is finished, controlling to output the first frequency of the clock to the system bus and the second frequency of the clock to the first control processor.
However, in an analogous art, Oliver discloses controlling an output of a plurality of frequencies of a clock including a first frequency and third frequency to be supplied to the system bus, and a second frequency and a fourth frequency to be supplied to the first control processor; at a timing when the first control processor starts executing the first program, controlling to output the third frequency of the clock, which is higher than the first frequency of the clock, to the system bus and the fourth frequency of the clock, which is higher than the second frequency of the clock to the first control processor, at a timing when the judgment is finished, controlling to output the first frequency of the clock to the system bus and the second frequency of the clock to the first control processor.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Oliver with the apparatus/method of Tsirkin and Sanchez Diaz to include controlling an output of a plurality of frequencies of a clock including a first frequency and third frequency to be supplied to the system bus, and a second frequency and a fourth frequency to be supplied to the first control processor; at a timing when the first control processor starts executing the first program, controlling to output the third frequency of the clock, which is higher than the first frequency of the clock, to the system bus and the fourth frequency of the clock, which is higher than the second frequency of the clock to the first control processor, at a timing when the judgment is finished, controlling to output the first frequency of the clock to the system bus and the second frequency of the clock to the first control processor.
One would have been motivated to provide users with the benefits of mitigating voltage noise associated with a microprocessor (Oliver: col. 15, lines 26-44).
Regarding claim 11, Tsirkin, Sanchez, and Oliver discloses the method according to claim 10.  Tsirkin discloses wherein, from the timing when the first control processor starts(Tsirkin, paragraph 0010, “Embodiments of the invention provide for virtual machine (VM) boot speed-up by clock acceleration.  A method of embodiments of the invention includes detecting that a VM managed by a hypervisor of a host machine is starting a boot up process, modifying a rate of a clock of the VM to speed up the boot up process, determining that the boot up process of the VM is complete, and returning the rate of the VM clock to a normal operational rate that is slower than the rate of the VM clock during the boot up process.”).    Sanchez Diaz discloses clocks and a bus (Sanchez Diaz, paragraph 0028, “An SPI bus specifies four logic signals: a Serial Clock SCLK, Master Output Slave Input MOSI, Master Input Slave Output MISO, and Slave Select SS.”) and to execute the first and second programs (Sanchez Diaz, paragraph 0045, “At this point the embedded system 114 is storing verified code   that can be trusted, including the SMD 11442. The AP 112 then hands the secure session to the SMD 11442 by any defined protocol, for example, injecting session keys into predefined locations in the code  or data (317). The AP 112 is then configured to execute application code   from the embedded system memory 114 (318).”). The rationale is the same as that of the claim from which this claim depends.
Claims 4 and 13 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Tsirkin (US20120159138), filed December 20, 2010, in view of Sanchez Diaz (US20190266331), filed February 23, 2018, and Oliver (US10348281), filed September 6, 2016, and further in view of Silver (US7519166), filed July 23, 2002.
Regarding claim 4, Tsirkin, Sanchez, and Oliver disclose the information processing apparatus according to claim 1 [[3]].  
Tsirkin, Sanchez, and Oliver do not explicitly disclose wherein the frequency of the clock to be supplied to the system bus is higher than the frequency of the clock to be supplied to the first control processor.
However, in an analogous art, Silver discloses wherein the frequency of the clock to be supplied to the system bus is higher than the frequency of the clock to be supplied to the first control processor (Silver, col. 4, lines 11-32, A clock source 220 provides a system clock for the digital signal processor 201, and the clock source 220 may also include higher and lower frequency multiples of a system clock depending upon power requirements and power availability.  A power management system 222 provides differing power control mechanisms, such as a sleep mode and a low power mode, to efficiently utilize available power and to reduce thermal management concerns.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Silver with the system/method of Tsirkin, Sanchez, and Oliver to include wherein the frequency of the clock to be supplied to the system bus is higher than the frequency of the clock to be supplied to the first control processor.
One would have been motivated to provide users with the benefits of to efficiently utilize available power and to reduce thermal management concerns (Silver: col. 4, lines 11-32).
Regarding claim 13, Tsirkin, Sanchez, and Oliver disclose the information processing apparatus according to claim 10.  
Tsirkin, Sanchez, and Oliver do not explicitly disclose wherein the frequency of the clock to be supplied to the system bus is higher than the frequency of the clock to be supplied to the first control processor.
However, in an analogous art, Silver discloses wherein the frequency of the clock to be supplied to the system bus is higher than the frequency of the clock to be supplied to the first control processor (Silver, col. 4, lines 11-32, A clock source 220 provides a system clock for the digital signal processor 201, and the clock source 220 may also include higher and lower frequency multiples of a system clock depending upon power requirements and power availability.  A power management system 222 provides differing power control mechanisms, such as a sleep mode and a low power mode, to efficiently utilize available power and to reduce thermal management concerns.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Silver with the system/method of Tsirkin, Sanchez, and Oliver to include wherein the frequency of the clock to be supplied to the system bus is higher than the frequency of the clock to be supplied to the first control processor.
One would have been motivated to provide users with the benefits of efficiently utilizing available power and reducing thermal management concerns (Silver: col. 4, lines 11-32).
Claims 5 and 18 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Tsirkin (US20120159138), filed December 20, 2010, in view of Sanchez Diaz (US20190266331), filed February 23, 2018, and Oliver (US10348281), filed September 6, 2016, and further in view of Schuttenberg (US9360915), filed April 25, 2013.
Regarding claim 5, Tsirkin, Sanchez, and Oliver disclose the information processing apparatus according to claim 1.
Tsirkin, Sanchez, and Oliver do not explicitly disclose further comprising a clock supply circuit configured to supply the clock at least to the system bus and the first control processor, wherein the clock circuit sets, to the clock supply circuit, the frequency of the clock to be supplied by the clock supply circuit and controls the frequency of the clock.
However, in an analogous art, Schuttenberg discloses further comprising a clock supply circuit configured to supply the clock at least to the system bus and the first control processor, wherein the clock circuit sets, to the clock supply circuit, the frequency of the clock to be supplied by the clock supply circuit and controls the frequency of the clock (Schuttenberg, col. 2, lines 48-62, Conventionally, a master clock provides a master clock signal to synchronize derivative clocks associated with individual processors.  A derivative clock has a clock controller that includes a clock dividers and a phase locked loop (PLL).  The derivative clock is typically located on the same piece of silicon as a processor, but is separate from the processor.  The derivative clock has a signal derived from the master clock.  The clock controller controls the derived signal for the processor and synchronizes changes to the derivative clock signal using the master clock signal.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Schuttenberg with the apparatus/method of Tsirkin, Sanchez, and Oliver to include further comprising a clock supply circuit configured to supply the clock at least to the system bus and the first control processor, wherein the clock circuit sets, to the clock supply circuit, the frequency of the clock to be supplied by the clock supply circuit and controls the frequency of the clock.
One would have been motivated to provide users with the benefits of minimizing the total amount of power consumed by a processor (Schuttenberg: col. 2, lines 48-62).
Regarding claim 18, Tsirkin, Sanchez, and Oliver discloses the information processing apparatus according to claim 1. 
Tsirkin, Sanchez, and Oliver do not explicitly disclose wherein the clock supply circuit is at least PLL.  
However, in an analogous art, Schuttenberg discloses wherein the clock supply circuit is at least PLL (Schuttenberg, col. 2, lines 48-62, “A derivative clock has a clock controller that includes a clock dividers and a phase locked loop (PLL)”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Schuttenberg with the apparatus/method of Tsirkin, Sanchez, and Oliver to include wherein the clock supply circuit is at least PLL.
One would have been motivated to provide users with the benefits of minimizing the total amount of power consumed by a processor (Schuttenberg: col. 2, lines 48-62).
Claims 6 and 15 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Tsirkin (US20120159138), filed December 20, 2010, in view of Sanchez Diaz (US20190266331), filed February 23, 2018, and Oliver (US10348281), filed September 6, 2016, and further in view of Sapello (US20150373046), filed June 18, 2015.
Regarding claim 6, Tsirkin, Sanchez, and Oliver discloses the information processing apparatus according to claim 1.
Tsirkin, Sanchez, and Oliver do not explicitly disclose further comprising a power control processor configured to control supply of power at least to the first control processor and the second control processor, wherein, from the timing when the first control processor starts reading the program to the timing when the judgement is finished, a [[the]] power control processor  supplies power to the first control processor and wherein, after the judgement is finished, the power control processor supplies power at least to the first control processor and the second control processor.
However, in an analogous art, Sapello discloses further comprising a power control processor configured to control supply of power at least to the first control processor and the second control processor, wherein, from the timing when the first control processor starts reading the program to the timing when the judgement is finished, a [[the]]  power control processor  supplies power to the first control processor and wherein, after the judgement is finished, the power control processor supplies power at least to the first control processor and the second control processor  (Sapello, paragraph 0074, multi-processor systems; tampering in parallel on a different processor.  The software in the present invention includes initialization code that contains a CPU halt directive that disables processing on all processors other than the one invoking the directive.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sapello with the apparatus/method of Tsirkin, Sanchez, and Oliver to include further comprising a power control processor configured to control supply of power at least to the first control processor and the second control processor, wherein, from the timing when the first control processor starts reading the program to the timing when the judgement is finished, a [[the]]  power control processor  supplies power to the first control processor and wherein, after the judgement is finished, the power control processor supplies power at least to the first control processor and the second control processor.
One would have been motivated to provide users with the benefits of mitigating attacks that attempt to hide evidence of software tampering (Sapello: paragraph 0002).
Regarding claim 15, Tsirkin, Sanchez, and Oliver discloses the method according to claim 11 [[10]].
Tsirkin, Sanchez, and Oliver do not explicitly disclose controlling supplies power to the first controller control unit and does not supply power to the second controller from the time point at which the first controller starts reading the program to a time point at which the judgement is finished, and after the judgement is finished, controlling supplies power to the first controller and the second controller.
However, in an analogous art, Sapello discloses controlling supplies power to the first controller control unit and does not supply power to the second controller from the time point at which the first controller starts reading the program to a time point at which the judgement is finished, and after the judgement is finished, controlling supplies power to the first controller and the second controller (Sapello, paragraph 0074, multi-processor systems; tampering in parallel on a different processor.  The software in the present invention includes initialization code that contains a CPU halt directive that disables processing on all processors other than the one invoking the directive.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sapello with the apparatus/method of Tsirkin, Sanchez, and Oliver to include controlling supplies power to the first controller control unit and does not supply power to the second controller from the time point at which the first controller starts reading the program to a time point at which the judgement is finished, and after the judgement is finished, controlling supplies power to the first controller and the second controller.
One would have been motivated to provide users with the benefits of mitigating attacks that attempt to hide evidence of software tampering (Sapello: paragraph 0002).
Claims 7 and 16 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Tsirkin (US20120159138), filed December 20, 2010, in view of Sanchez Diaz (US20190266331), filed February 23, 2018, and Oliver (US10348281), filed September 6, 2016, and further in view of Shah (US20110087872), filed October 12, 2010.
Regarding claim 7, Tsirkin, Sanchez, and Oliver disclose the information processing apparatus according to claim 1.  Sanchez Diaz discloses wherein the memory stores a signature of the program that is encrypted with a private key (Sanchez Diaz, paragraph 0026, The security integrity table 1244 stores digital signatures or digests of one or more data or code sections to be protected; signature of the bootloader code.); wherein the first control processor configured: to calculate the signature of the program read from the memory via the system bus (Sanchez Diaz, paragraph 0027, “The boot media 116 is configured to store bootloader code 1162 in plain text and optionally encrypted AP code 1164.  The encrypted AP code 1164 may be encrypted and hashed, signed, or Message Authentication Coded (MACed, i.e., comprises data that is a crypto digest of the bootloader code), for example.”).  The rationale is the same as that of the claim from which this claim depends.
Tsirkin, Sanchez, and Oliver do not explicitly disclose to read the encrypted signature from the memory, and to decrypt the read encrypted signature with a public key, and wherein the first control processor judges whether the program stored in the memory is altered, by comparing the calculated signature and the decrypted signature.
However, in an analogous art, Shah discloses to read the encrypted signature from the memory (Shah, paragraph 0039, generate encrypted signatures and decrypt those encrypted signatures using key pairs  --- after a signature is encrypted it will be stored, then read to be decrypted);
to decrypt the read encrypted signature with a public key (Shah, paragraph 0039, the decryption algorithms 206 may include one or more public-key decryption algorithms; The encrypted signature may then be decrypted using a public-key that corresponds with the private-key used to generate the signature);
wherein the first control processor judges whether the program stored in the memory is altered, by comparing the calculated signature and the decrypted signature (Shah, paragraph 0043, the boot instructions 210 may be used to read portions of the firmware, generate cryptographic hash values, decrypt encrypted signatures and compare cryptographic hash values (which may be referred to as message digests) with decrypted signatures to implement a verified boot process or secure boot path).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shah with the apparatus/method of Tsirkin, Sanchez, and Oliver to include to read the encrypted signature from the memory, and to decrypt the read encrypted signature with a public key, and wherein the first control processor judges whether the program stored in the memory is altered, by comparing the calculated signature and the decrypted signature.
One would have been motivated to provide users with the benefits of a verified boot of computing system (Shah: paragraph 0002).
Regarding claim 16, Tsirkin, Sanchez, and Oliver discloses the method according to claim 10.
Tsirkin, Sanchez, and Oliver discloses storing a signature of the program that is encrypted with a private key (Sanchez Diaz, paragraph 0026, The security integrity table 1244 stores digital signatures or digests of one or more data or code sections to be protected; signature of the bootloader code.), 
calculating a signature of the program read from the memory via the system bus (Sanchez Diaz, paragraph 0027, “The boot media 116 is configured to store bootloader code 1162 in plain text and optionally encrypted AP code 1164.  The encrypted AP code 1164 may be encrypted and hashed, signed, or Message Authentication Coded (MACed, i.e., comprises data that is a crypto digest of the bootloader code), for example.”).  The rationale is the same as that of the claim from which this claim depends.
Tsirkin and Sanchez Diaz does not explicitly disclose reading the encrypted signature from the memory;  decrypting the read encrypted signature with a public key, and wherein the first control processor judges whether at least the second program stored in the memory is altered, by comparing the calculated signature and the decrypted signature.
However, in an analogous art, Shah discloses reading the encrypted signature from the memory (Shah, paragraph 0039, generate encrypted signatures and decrypt those encrypted signatures using key pairs  --- after a signature is encrypted it will be stored, then read to be decrypted);
decrypting the read encrypted signature with a public key (Shah, paragraph 0039, the decryption algorithms 206 may include one or more public-key decryption algorithms; The encrypted signature may then be decrypted using a public-key that corresponds with the private-key used to generate the signature);
wherein the first control processor judges whether at least the second program stored in the memory is altered, by comparing the calculated signature and the decrypted signature (Shah, paragraph 0043, the boot instructions 210 may be used to read portions of the firmware, generate cryptographic hash values, decrypt encrypted signatures and compare cryptographic hash values (which may be referred to as message digests) with decrypted signatures to implement a verified boot process or secure boot path).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shah with the apparatus/method of Tsirkin, Sanchez, and Oliver to include reading the encrypted signature from the memory;  decrypting the read encrypted signature with a public key, and wherein the first control processor judges whether the at least the second program stored in the memory is altered, by comparing the calculated signature and the decrypted signature.
One would have been motivated to provide users with the benefits of a verified boot of computing system (Shah: paragraph 0002).
Claims 8 and 17 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Tsirkin (US20120159138), filed December 20, 2010, in view of Sanchez Diaz (US20190266331), filed February 23, 2018, Oliver (US10348281), filed September 6, 2016, and Shah (US20110087872), filed October 12, 2010, and further in view of Nagano (US20180331834), filed February 27, 2018.
Regarding claim 8, Tsirkin, Sanchez, Oliver, and Shah disclose the information processing apparatus according to claim 7.
Tsirkin, Sanchez, Oliver, and Shah do not explicitly disclose wherein the signature is a hash value of the program.
However, in an analogous art, Nagano discloses wherein the signature is a hash value of the program (Nagano, paragraphs 0036, 0038, and 0047, using the secret key for a result of a Hash operation for the entire boot target program, thereby generating a signature (Step S2)).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nagano with the apparatus/method of Tsirkin, Sanchez, Oliver, and Shah to include wherein the signature is a hash value of the program.
One would have been motivated to provide users with the benefits of shortening a processing at boot time without lowering a security level (Nagano; abstract).
Regarding claim 17, Tsirkin, Sanchez, Oliver, and Shah disclose the method according to claim 16.
Tsirkin, Sanchez, Oliver, and Shah do not explicitly disclose wherein the signature is a hash value of the program.
However, in an analogous art, Nagano discloses wherein the signature is a hash value of the program (Nagano, paragraphs 0036, 0038, and 0047, using the secret key for a result of a Hash operation for the entire boot target program, thereby generating a signature (Step S2)).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nagano with the apparatus/method of Tsirkin, Sanchez, Oliver, and Shah to include wherein the signature is a hash value of the program.
One would have been motivated to provide users with the benefits of shortening a processing at boot time without lowering a security level (Nagano; abstract).
Claims 20 and 21 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Tsirkin (US20120159138), filed December 20, 2010, in view of Sanchez Diaz (US20190266331), filed February 23, 2018, and Oliver (US10348281), filed September 6, 2016, and further in view of Casto (US4118789), filed September 6, 2016.
Regarding claim 20, Tsirkin, Sanchez, and Oliver disclose the information processing apparatus according to claim 1.
Tsirkin, Sanchez, and Oliver do not explicitly disclose wherein the predetermined device is a module other than modules needed for the first control processor to judge whether at least the second program is altered.  
However, in an analogous art, Casto discloses wherein the predetermined device is a module other than modules needed for the first control processor to judge whether at least the second program is altered (Casto (US 4118789), col. 14, lines 4-14,  which discloses when the controller is switched out of run mode, controller output circuits are disabled).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Casto with the apparatus/method of Tsirkin, Sanchez Diaz, and Oliver to include wherein the predetermined device is a module other than modules needed for the first control processor to judge whether at least the second program is altered.
One would have been motivated to provide users with the benefits of checking a protected portion of a program for alteration (Casto: col. 1, line 49, through col. 2, line 20).

Regarding claim 21, Tsirkin, Sanchez, and Oliver disclose the information processing apparatus according to claim 1.
Tsirkin, Sanchez, and Oliver do not explicitly disclose wherein the predetermined device is at least one of a scanner, a printer, or an operation panel.   
However, in an analogous art, Casto discloses wherein the predetermined device is at least one of a scanner, a printer, or an operation panel (Casto (US 4118789), col. 14, lines 4-14,  which discloses an operation panel in the form of controller output circuits).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Casto with the apparatus/method of Tsirkin, Sanchez Diaz, and Oliver to include wherein the predetermined device is at least one of a scanner, a printer, or an operation panel
One would have been motivated to provide users with the benefits of checking a protected portion of a program for alteration (Casto: col. 1, line 49, through col. 2, line 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439